UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):July 21, 2011 (Exact Name of Registrant as Specified in its Charter) Delaware 1-7201 33-0379007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1 AVX Boulevard Fountain Inn, South Carolina (Address of principal executive offices) (Zip Code) (864) 967-2150 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On July 20, 2011, we held our annual meeting of shareholders in Fountain Inn, South Carolina. The shareholders elected all of our nominees for director, ratified the appointment of PricewaterhouseCoopers, LLP as our independent accountants for the fiscal year ending March 31, 2012, approved the advisory vote on executive compensation, and recommended, on an advisory basis, that we conduct future executive compensation votes every three years. The results of the votes of shareholders on each matter set forth at the annual meeting are as follows: 1.Election of Directors: Class III Directors for a term expiring at the annual meeting of shareholders in 2014 Number of Votes For Withheld Broker Non-Votes Kenuske Itoh Tatsumi Maeda Donald B. Christiansen 2.Ratification of PricewaterhouseCoopers, LLP as our independent accountants for the fiscal year ending March 31, 2012: Number of Votes For Against Abstain Broker Non-Votes - 3. Advisory vote on executive compensation: Number of Votes For Against Abstain Broker Non-Votes 4. Advisory vote on the frequency of the advisory vote on executive compensation: Number of Votes One Year Two Years Three Years Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 21, 2011 AVX CORPORATION By: /s/ Kurt P. Cummings Name: Kurt P. Cummings Title: Vice President, Chief Financial Officer, Treasurer and Secretary
